ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
1.	Applicants’ amendment filed January 8, 2021 is acknowledged and has been entered.  Claims 1-11, 13-15, and 19-25 have been canceled.    Claim 12 has been amended.   Claims 12, 16-18 and 26-30 are now pending in the instant application.   All rejections have been withdrawn in view of Applicants’ amendment to the claims and/or comments.

2.	The following is an examiner’s statement of reasons for allowance:            the closest prior art is Savidge et al (10,280,470, FD: 07/08/2015), Henn et al, (WO 2014/153194-A2, FD: 03/14/2014) in view of Khanna et al (American Journal of Gastroenterology, Oct. 2013, Vol. 108, Suppl. 1, pp.S508 Abstract No. 1688, Abstract only).    The independent claim is directed to a method for treating a Clostridium difficile infection (CDI) in a mammal, the method comprising: detecting a gut microbiota panel in a fecal sample obtained from the mammal, wherein the gut microbiota panel comprises Veillonella, Enterobacteriaceae, Streptococcus,  Parabacteroides, and Lachnospiraceae; administering advanced CDI treatment to the mammal if two or more of Veillonella, Enterobacteriaceae, Streptococcus, Parabacteroides, and Lachnospiraceae gut microbiota in the panel are increased relative to a control gut microbiota panel, wherein the advanced CDI treatment is Veillonella, Enterobacteriaceae, Streptococcus, Parabacteroides, and Lachnospiraceae in a fecal sample and the gut microbiota in the panel are increased relative to a control gut microbiota panel.   Henn et al references the claimed bacteria in a four page laundry list of bacteria.   At no point does the Henn et al. reference teach or suggest that the presence of any particular gut microbiota in a fecal sample obtained from a mammal having CDI can be used to determine that the mammal should be administered advanced CDI treatment. In addition, there is no direction in the Henn et al. reference that would lead a person having ordinary skill in the art to select Veillonella, Enterobacteriaceae, Streptococcus, Parabacteroides, and Lachnospiraceae out of the long list of bacteria.   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Claims 12, 16-18 and 26-30 have been allowed and renumbered 1-9 respectively.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860.  The examiner can normally be reached on 9-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645